Per Curiam.
Respondent was admitted to practice by this Court in January 2008. He was previously admitted to the Massachusetts bar in 2001.
By order dated November 24, 2008, the Supreme Judicial Court for Suffolk County, Massachusetts, suspended respondent for nine months for violations of the Massachusetts Rules of Professional Conduct. In the Massachusetts proceeding, respondent acknowledged that, despite a conflict of interest, he simultaneously represented a mortgage broker/seller and various mortgage lenders in transactions to convey separate units in a condominium complex to various purchasers. Respondent handled numerous closings of this kind, wherein he knew that mortgage settlement statements were inaccurate but allowed the closing, funding, recording and disbursement of loans in violation of the requirements of various lenders and in contravention of their interests. Respondent admitted his misconduct and it appears he was relatively inexperienced in the practice of law at the time of the transactions. He expressed misgivings about the transactions to the attorney who employed him and was reassured as to their propriety. Respondent realized no financial gain from the transactions in issue except for his salary.
Petitioner now moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affidavit which we conclude does not establish any of the available defenses to *1178reciprocal discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
Having considered the conduct that gave rise to respondent’s discipline in Massachusetts and having due regard for the discipline imposed by Massachusetts, we conclude that the same discipline should be imposed by this Court as was imposed in Massachusetts, namely suspension from the practice of law for a period of nine months.
Peters, J.E, Spain, Rose, Stein and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of nine months, effective immediately, and until further order of this Court; and it is further ordered that, for the period of his suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9)